Citation Nr: 0925705	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  03-28 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for disability of the left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1975 to 
February 1995.

This case originally came before the Board of Veterans' 
Appeals on appeal from an October 2002 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Washington, DC that denied reopening previously-denied claims 
for service connection for left and right foot disabilities, 
low back disability and left knee disability.  During the 
course of the appeal, jurisdiction over the case was 
transferred to the RO in Pittsburgh, Pennsylvania.  

In March 2004 the Veteran provided testimony at a hearing in 
Washington, DC, before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

When the case was most recently before the Board in January 
2008, the Board granted reopening of the previously-denied 
claims and remanded the reopened claims for further 
development.  While this case was in remand status, the 
Veteran's appeal for service connection for low back 
disability and bilateral foot disability was resolved by a 
March 2009 rating decision granting entitlement to service 
connection for the claimed disabilities.  The case has since 
been returned to the Board for further appellate action on 
the issue of entitlement to service connection for disability 
of the left knee.  


FINDING OF FACT

Disability of the left knee, currently diagnosed as 
patellofemoral pain syndrome, originated during active duty.





CONCLUSION OF LAW

Left knee disability, currently diagnosed as patellofemoral 
pain syndrome, was incurred active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran's STRs show he was treated for left knee pain 
once in November 1976 and once in December 1980.  In November 
1976 the Veteran reported he had injured his back and knee 
playing football; the examiner noted possible trauma to the 
left knee but there was no further treatment for this injury 
evidenced in the Veteran's STRs.  In December 1980 the 
Veteran was treated for left leg pain, to include the left 
knee, when he dropped a motorcycle on his left leg.  There 
was little follow-up treatment for this injury evidenced in 
the Veteran's STRs.  The report of the Veteran's retirement 
examination contains a chronological list of treatment for 
illnesses and injuries experienced by the Veteran while in 
active service.  On this list the examiner noted the Veteran 
suffered from right knee pain after long marches or runs, but 
there was no mention of a left knee problem.

In March 1995, the month following the Veteran's discharge 
from service, the Veteran filed a claim for service 
connection for left knee disability.  In April 1995, the 
Veteran was afforded a VA examination, which disclosed that 
muscle strength and range of motion were all within normal 
limit.  The examiner noted the Veteran had a history of a 
left knee injury; however, no diagnosis of a left knee 
disorder was made on the current examination.

In his March 2004 hearing before the Board, the Veteran 
asserted his retirement examination was inadequate as it was 
interrupted and never completed.  Further, the Veteran stated 
he had complained of knee pain and asked a question that was 
not entertained.  The Veteran also stated he had received 
care since separation from active service for his knee pain.  
VA attempted to obtain these private medical records 
identified by the Veteran; however, not all of these records 
were received by VA.

In December 2008 the Veteran was afforded a VA examination of 
his joints, where his left knee in particular was evaluated.  
At this examination the Veteran had full range of motion of 
the left knee but there was a finding of crepitus; the 
examiner diagnosed patellofemoral pain syndrome in the left 
knee.  

The examiner was also asked to provide an opinion as to the 
etiology of the Veteran's left knee disability.  Based on the 
examination of the Veteran and a review of the claim folder, 
the examiner opined that it was less likely than not that the 
Veteran's left knee patellafemoral pain syndrome was caused 
by or a result of the Veteran's active military service.  The 
examiner based his opinion on the fact that there was little 
treatment for a left knee problem in service and that there 
is no medical evidence of record for a left knee problem 
since service.  

Notwithstanding this negative opinion, the Board is of the 
opinion that the evidence supportive of this claim is at 
least in equipoise with that against the claim.  The STRs 
confirm that the Veteran experienced left knee pain in 
service, as contended by the Veteran.  In addition, the fact 
that the Veteran filed a claim for service connection for 
left knee disability shortly after his retirement from 
service is evidence that he was continuing to experience left 
knee symptoms at that time.  Although there is no medical 
evidence documenting post-service treatment for the Veteran's 
left knee following his discharge from service, the Veteran 
has contended that he did receive such treatment and that his 
left knee symptoms have continued since service.  The Board 
has carefully reviewed the Veteran's statements and has 
generally found them to be consistent.  The Board has not 
found any reason to question the Veteran's credibility.  In 
addition, the Veteran is competent to state that he developed 
left knee symptoms in service and that they have continued 
since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board has not found the December 2008 VA medical opinion 
against the claim to be persuasive.  The opinion is 
essentially based on the absence of evidence documenting 
treatment of the Veteran's left knee after his retirement 
from service and on the examiner's failure to accept the 
Veteran's statements concerning his history of left knee 
symptoms.  As discussed above, the Board has found the 
Veteran's statements concerning the history of his left knee 
symptoms and concerning post-service treatment for his left 
knee to be credible.  

Accordingly, with resolution of reasonable doubt in the 
Veteran's favor, the Board concludes that service connection 
is warranted for the Veteran's left knee disability.      

ORDER

Entitlement to service connection for left knee disability, 
currently diagnosed as patellofemoral pain syndrome, is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


